PER CURIAM
Defendant was found in contempt of court for having violated a restraining order, and the trial court then entered a judgment stating that defendant was “convicted” of violating the order. The court later entered an amended judgment that changed the caption of the judgment to “general judgment for contempt,” but the body of the judgment still reflected that defendant was “convicted” of a crime. On appeal, defendant argues that, notwithstanding the change to the caption, the judgment erroneously reflects that he was convicted of a crime when, in fact, he was not. See J. L. J. v. Jung, 255 Or App 507, 508, 296 P3d 1287 (2013) (reversing judgment that “erroneously states that [the defendant] was ‘convicted’ of contempt” and remanding “for the trial court to enter a judgment that instead makes clear that defendant was found in contempt of court”). We agree with defendant that the judgment erroneously states that he was convicted of the crime of contempt, and we reverse and remand for the trial court to enter a judgment that instead makes clear that defendant was found in contempt of court.
Reversed and remanded with instructions to enter judgment finding defendant in contempt of court.